Exhibit (10)DD

 

[g24271kii001.jpg]

 

Target Corporation 2011 Long-Term Incentive Plan

 

EXECUTIVE

PERFORMANCE SHARE UNIT AGREEMENT

(U.S. and Canada)

 

THIS PERFORMANCE SHARE UNIT AGREEMENT (the “Agreement”) is made in Minneapolis,
Minnesota as of the date of grant (the “Grant Date”) set forth in the award
letter (the “March Award Letter”) by and between the Company and the person (the
“Executive”) identified in the March Award Letter.  This award (the “Award”) of
Performance Share Units (“PSUs”), provided to you as a Service Provider, is
being issued under the Target Corporation 2011 Long-Term Incentive Plan (the
“Plan”), subject to the following terms and conditions.

 

1.                                       Definitions.  Except as otherwise
provided in this Agreement, the defined terms used in this Agreement shall have
the same meaning as in the Plan.  The term “Committee” shall also include those
persons to whom authority has been delegated under the Plan.

 

2.                                       Grant of PSUs.  Subject to the relevant
terms of the Plan and this Agreement, as of the Grant Date, the Company has
granted the Executive the number of PSUs set forth in the March Award Letter
(the “Goal Payout”).  The maximum number of Shares that may be earned is equal
to 150% of the Goal Payout (the “Maximum Payout”).  The number of Shares
actually earned, if any, shall depend on the Company’s performance during the
period comprised of Company’s three consecutive fiscal years beginning with the
fiscal year in which the Grant Date occurs (the “Performance Period”).

 

3.                                       Minimum Performance Condition.  Except
as set forth in Section 6, as a condition to the receipt of any Shares in
settlement of the Award, the Company’s incentive EBIT (the sum of Retail EBIT
from the Company’s U.S. Retail Segment and Spread to LIBOR from the Company’s
U.S. Credit Card Segment) in each fiscal year of the Performance Period must be
equal to or greater than $1 billion (the “Minimum Performance Condition”).  The
Committee shall determine whether the Minimum Performance Condition is satisfied
as soon as practicable after completion of each fiscal year of the Performance
Period (each date the Committee so determines is a “Determination Date”).

 

4.                                       Payout Formula.  If the Minimum
Performance Condition is satisfied, the actual number of Shares earned will be
determined by the Committee pursuant to a formula established by the Committee
to measure the Company’s performance during the Performance Period (the “Payout
Formula”).  The determination of the actual number of Shares earned, which shall
not exceed the Maximum Payout, shall occur as soon as practicable after
completion of the Performance Period, but in any event not later than November
30 of the

 

--------------------------------------------------------------------------------


 

calendar year in which the Performance Period ends (the date the Committee so
determines, the “Final Determination Date”).  A description of the Payout
Formula and the percentage of Shares to be earned, if any, for the various
levels of performance will be communicated to the Executive.  All decisions of
the Committee regarding the application of the Payout Formula and the number of
Shares earned shall be final and binding on the Executive.  Except as set forth
in Section 6, the Award shall be cancelled and the Executive shall have no
rights hereunder if any of the following occur: (a) the Committee determines on
a Determination Date that the Minimum Performance Condition has not been
satisfied, (b) the Final Determination Date does not occur, or (c) the Committee
determines on the Final Determination Date that no Shares have been earned.

 

5.                                       Continuous Service Requirement.  In
order to earn any Shares, the Executive must be continuously providing Service
from the Grant Date to the end of the Performance Period, except as described in
this Section and Section 6. Even if the Executive is not continuously providing
Service through the end of the Performance Period, upon the occurrence of one of
the following events, the Shares that are earned during the Performance Period,
if any, shall be paid out as provided in Section 9, in accordance with and
subject to any restrictions set forth in this Agreement, the Plan or any
agreement the Executive may be required to enter pursuant to this Section:

 

(a)                                  Early Retirement Date.  The Executive’s
Service terminates on or after the Executive’s Early Retirement Date and the
Company receives a valid unrevoked agreement from the Executive containing a
release of claims, a covenant not to engage in competitive employment, and/or
other provisions deemed appropriate by the Committee in its sole discretion. 
“Early Retirement Date” is the date that is (i) on or prior to the Executive’s
termination of Service, (ii) at or after attaining age 45 and prior to attaining
age 60 and completing at least 15 years of Service (which 15 years need not be
continuous), (iii) if the Executive’s termination of Service is voluntary, at
least one year after the Executive commenced discussions with the Company’s
Chief Executive Officer or most senior human resources executive regarding the
Executive’s consideration of termination, and (iv) the following additional
requirements are satisfied, to the extent applicable: (A) if the Executive’s
Early Retirement Date occurs prior to the Executive’s attainment of age 48, the
Executive was providing Service for at least the first 24 months of the
Performance Period, (B) if the Executive’s Early Retirement Date occurs prior to
the Executive’s attainment of age 52 and on or after attainment of age 48, the
Executive was providing Service for at least the first 18 months of the
Performance Period, and (C) if the Executive’s Early Retirement Date occurs
prior to the Executive’s attainment of age 55 and on or after attainment of age
52, the Executive was providing Service for at least the first 12 months of the
Performance Period.

 

(b)                                 Normal Retirement Date.  The Executive’s
Service terminates on or after the Executive’s Normal Retirement Date and the
Company receives a valid unrevoked agreement from the Executive containing a
release of claims, a covenant not to engage in competitive employment, and/or
other provisions deemed appropriate by the Committee in its sole discretion. 
“Normal Retirement Date” is the date that is (i) on or prior to the Executive’s
termination of Service, (ii) at or after attaining age 60 and completing at
least 10 years of Service (which 10 years need not be continuous), and (iii) if
the Executive’s termination of

 

2

--------------------------------------------------------------------------------


 

Service is voluntary, at least one year after the Executive commenced
discussions with the Company’s Chief Executive Officer or most senior human
resources executive regarding the Executive’s consideration of termination.

 

(c)                                  Death.  The Executive’s death prior to the
Executive’s termination of Service.

 

(d)                                 Disability.  The Executive’s Disability (as
determined by the Committee in its sole discretion, provided such determination
complies with the definition of disability under Code Section 409A) prior to the
Executive’s termination of Service.

 

6.                                       Change in Control.  If a Change in
Control occurs, the extent to which the PSUs shall become earned shall be
determined pursuant to the Plan.

 

7.                                       Cause.  Notwithstanding any other
provisions of this Agreement to the contrary, if the Committee concludes, in its
sole discretion, that the Executive’s Service was terminated in whole or in part
for Cause, all of the PSUs subject to the Award shall terminate immediately and
the Executive shall have no rights hereunder.

 

8.                                       Other Termination; Changes of Service. 
If the Executive’s termination of Service occurs at any time prior to the end of
the Performance Period for any reason not meeting the conditions specified in
Sections 5 through 7, all of the PSUs subject to the Award shall terminate
effective as of the date of termination of Service and the Executive shall have
no rights hereunder.  Service shall not be deemed terminated in the case of (a)
any approved leave of absence, or (b) transfers among the Company and any
Subsidiaries in the same Service Provider capacity; however, a termination of
Service shall occur if (i) the relationship the Executive had with the Company
or a Subsidiary at the Grant Date terminates, even if the Executive continues in
another Service Provider capacity with the Company or a Subsidiary, or (ii) the
Executive experiences a “separation from service” within the meaning of Code
Section 409A.

 

9.                                       Time of Payout.  Shares shall be issued
as soon as practicable following the end of the Performance Period and after the
Committee has determined on the Final Determination Date that they have been
earned, but not later than 60 days following the Final Determination Date and no
later than the last day of the short term deferral period under Code Section
409A.  If a Change in Control occurs, the time of payout shall be in accordance
with the Plan.

 

10.                                 Taxes.  The Executive acknowledges that (a)
the ultimate liability for any and all income tax, social insurance, payroll
tax, payment on account or other tax-related withholding (“Tax-Related Items”)
legally due by him or her is and remains the Executive’s responsibility and may
exceed the amount actually withheld by the Company and/or a Subsidiary to which
the Executive is providing Service (the “Service Recipient”) and (b) the Company
and/or the Service Recipient or a former Service Recipient, as applicable, (i)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the PSUs, including, but not
limited to, the grant, vesting and/or conversion of the PSUs and issuance of
Shares; (ii) do not commit and are under no obligation to structure the

 

3

--------------------------------------------------------------------------------


 

terms of the grant or any aspect of the PSUs to reduce or eliminate the
Executive’s liability for Tax-Related Items; (iii) may be required to withhold
or account for Tax-Related Items in more than one jurisdiction if the Executive
has become subject to tax in more than one jurisdiction between the Grant Date
and the date of any relevant taxable event; and (iv) may refuse to deliver the
Shares to the Executive if he or she fails to comply with his or her obligations
in connection with the Tax-Related Items as provided in this Section.

 

The Executive authorizes and consents to the Company and/or the Service
Recipient, or their respective agents, satisfying all applicable Tax-Related
Items which the Company reasonably determines are legally payable by him or her
by withholding from the Shares that would otherwise be delivered to the
Executive the highest number of whole Shares that the Company determines has a
value less than or equal to the aggregate applicable Tax-Related Items.  In lieu
thereof, the Executive may elect at the time of conversion of the PSUs such
other then-permitted method or combination of methods established by the Company
and/or the Service Recipient to satisfy the Executive’s Tax-Related Items.

 

11.                                 Limitations on Transfer.  The Award shall
not be sold, assigned, transferred, exchanged or encumbered by the Executive
other than pursuant to the terms of the Plan.

 

12.                                 Recoupment Provision.  In the event of a
restatement of the Company’s consolidated financial statements that is caused,
in whole or in part, by the intentional misconduct of the Executive, the Company
may take one or more of the following actions with respect to the Award, as
determined by the Compensation Committee of the Board (the “Compensation
Committee”) in its sole discretion, and the Executive shall be bound by such
determination:

 

(a)                                  cancel all or a portion of the PSUs,
whether earned or unearned; and

 

(b)                                 require repayment of all or any portion of
the amounts realized or received by the Executive resulting from the conversion
of PSUs to Shares or the sale of Shares related to the Award.

 

The term “restatement” shall mean the result of revising financial statements
previously filed with the Securities and Exchange Commission to reflect the
correction of an error.  The term “intentional misconduct” shall be limited to
conduct that the Compensation Committee determines indicates intent to mislead
management, the Board, or the Company’s shareholders, but shall not include good
faith errors in judgment made by the Executive.

 

The Executive agrees that the Company may setoff any amounts it is entitled to
recover under this Section against any amounts owed by the Company to the
Executive under any of the Company’s deferred compensation plans to the extent
permitted under Code Section 409A.  The Executive further agrees that the terms
of this Section shall survive the Executive’s termination of Service and any
conversion of the Award into Shares.  This Section 12 shall not apply, and no
amounts may be recovered hereunder, following a Change in Control.

 

13.                                 No Employment Rights.  Nothing in this
Agreement, the Plan or the March Award Letter shall confer upon the Executive
any right to continued Service with the Company or any

 

4

--------------------------------------------------------------------------------


 

Subsidiary, as applicable, nor shall it interfere with or limit in any way any
right of the Company or any Subsidiary, as applicable, to terminate the
Executive’s Service at any time with or without Cause or change the Executive’s
compensation, other benefits, job responsibilities or title provided in
compliance with applicable local laws and permitted under the terms of the
Executive’s Service contract, if any.

 

(a)                                  The Executive’s rights to vest in the PSUs
or receive Shares after termination of Service shall be determined pursuant to
Sections 5 through 9.  Those rights and the Executive’s date of termination of
Service will not be extended by any notice period mandated under local law
(e.g., active service would not include a period of “garden leave” or similar
notice period pursuant to local law).

 

(b)                                 This Agreement, the Plan and the March Award
Letter are separate from, and shall not form, any part of the contract of
Service of the Executive, or affect any of the rights and obligations arising
from the Service relationship between the Executive and the Company and/or the
Service Recipient.

 

(c)                                  No Service Provider has a right to
participate in the Plan.  All decisions with respect to future grants, if any,
shall be at the sole discretion of the Company and/or the Service Recipient.

 

(d)                                 The Executive will have no claim or right of
action in respect of any decision, omission or discretion which may operate to
the disadvantage of the Executive.

 

14.                                 Nature of Grant.  In accepting the grant,
the Executive acknowledges, understands, and agrees that:

 

(a)                                  the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time, unless otherwise provided in
the Plan and this Agreement, and any such modification, amendment, suspension or
termination will not constitute a constructive or wrongful dismissal;

 

(b)                                 the PSUs are extraordinary items and are not
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
welfare or retirement benefits or similar payments;

 

(c)                                  in no event should the PSUs be considered
as compensation for, or relating in any way to, past services for the Company or
the Service Recipient, nor are the PSUs or the underlying Shares intended to
replace any pension rights or compensation;

 

(d)                                 the future value of the underlying Shares is
unknown and cannot be predicted with certainty;

 

5

--------------------------------------------------------------------------------


 

(e)                                  the Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Executive’s participation in the Plan or the PSUs;

 

(f)                                    no claim or entitlement to compensation
or damages shall arise from forfeiture of the PSUs resulting from termination of
the Executive’s Service (for any reason whatsoever and whether or not in breach
of local labor laws), and in consideration of the grant of the PSUs to which the
Executive is otherwise not entitled, the Executive irrevocably (i) agrees never
to institute any such claim against the Company or the Service Recipient, (ii)
waives the Executive’s ability, if any, to bring any such claim, and (iii)
releases the Company and the Service Recipient from any such claim.  If,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Executive shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claims;
and

 

(g)                                 the Executive is hereby advised to consult
with personal tax, legal and financial advisors regarding participation in the
Plan before taking any action related to the PSUs or the Plan.

 

15.                                 Governing Law; Venue; Jurisdiction.  To the
extent that federal laws do not otherwise control, this Agreement, the March
Award Letter, the Plan and all determinations made and actions taken pursuant to
the Plan shall be governed by the laws of the State of Minnesota without regard
to its conflicts-of-law principles and shall be construed accordingly.  The
exclusive forum and venue for any legal action arising out of or related to this
Agreement shall be the United States District Court for the District of
Minnesota, and the parties submit to the personal jurisdiction of that court. 
If neither subject matter nor diversity jurisdiction exists in the United States
District Court for the District of Minnesota, then the exclusive forum and venue
for any such action shall be the courts of the State of Minnesota located in
Hennepin County, and the Executive, as a condition of this Agreement, consents
to the personal jurisdiction of that court.

 

16.                                 Currencies and Dates.  Unless otherwise
stated, all dollars specified in this Agreement and the March Award Letter shall
be in U.S. dollars and all dates specified in this Agreement shall be U.S.
dates.

 

17.                                 Language Consent.  The parties acknowledge
that it is their express wish that the Agreement, as well as all documents,
notices and legal proceedings entered into, given or instituted pursuant hereto
or relating directly or indirectly hereto, be drawn up in English.  Les parties
reconnaissent avoir exigé la rédaction en anglais de cette convention, ainsi que
de tous documents, avis et procédures judiciaires, exécutés, donnés ou intentés
en vertu de, ou liés directement ou indirectement à la présente convention.  If
the Executive has received this Agreement or any other Plan document translated
into a language other than English, the English version shall control.

 

6

--------------------------------------------------------------------------------


 

18.                                 Imposition of Other Requirements.  The
Company reserves the right to impose other requirements on the Executive’s
participation in the Plan, on the PSUs and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan, and to
require the Executive to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.

 

19.                                 Plan and March Award Letter Incorporated by
Reference; Electronic Delivery.  The Plan, as hereafter amended from time to
time, and the March Award Letter shall be deemed to be incorporated into this
Agreement and are integral parts hereof.  In the event there is any
inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.  The Company or a third party designated by
the Company may deliver to the Executive by electronic means any documents
related to his or her participation in the Plan.  The Executive acknowledges
receipt of a copy of the Plan and the March Award Letter.

 

[End of Agreement]

 

7

--------------------------------------------------------------------------------